DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites the limitation “a support at least partially supporting a needle”. However, the originally filed detailed disclosure (see filing for US 
Such a qualifier would seek to provide protections for inventions wherein the “support” partially supports the needle AND inventions wherein the “support” exclusively supports the needle. The support is understood to comprise element (2) as recited in the detailed disclosure which is understood to “bear” the needle (3) (see Par. 56). However, in all embodiments the needle is also supported by the nose of the syringe barrel (25 – see Fig. 1, 4, 5, 6, 11, 12, 14, 15, 16) wherein the support (2) is a distinctive element from the nose of the syringe barrel (note the distinct cross-hatching thereby indicating these are separate parts – see also Par. 80, i.e. “[t]he support 2 is fixed to a barrel 25…”).
For the sake of prosecution the claim will be read as “a support bearing a needle” wherein “bearing” is generally synonymous with “support”, but possesses subtle differences from the instant language “at least partially supporting”.  
Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without certain elements, which is/are critical or essential to the practice of the invention In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding Claims 1-6, the recited claims lack inclusion of the “urging means” which is understood to be essential to the originally disclosed invention. Such “means” were recited in the originally filed claims of the parent application (and corresponding priority documents) as well as the Abstract of the instant application (see also Par. 13, 17, 25). There is no indication that the “urging means” was ever considered optional to the invention and there are no indications of the consideration of embodiments wherein the “urging means” has been excluded. There is no clear indication in the specification as to how the invention of Claims 1-6 would be practiced without the urging means and how – within the context of the disclosed invention – the shield could be moved between positions without said means. As disclosed the urging means are understood to be critical to the operation of the device and as such, the claimed invention is not enabled and the originally filed detailed disclosure does not provide support for consideration of such broadened embodiments.
Regarding Claim 1-7, the recited claims lack inclusion of the “locking element” which is understood to be essential to the originally disclosed invention. Similar to above, there does not appear to be support for any configurations which omit the “locking element” (see Abstract, Par. 13, 16, 25) and the specification does not appear to provide for consideration as to how such an invention might function without a locking element. The original filing makes it clear that such a “locking element” forms, in part, the crux and essential character of Applicant’s invention and the originally filed detailed disclosure does not provide support for consideration of such broadened embodiments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Applicant recites “wherein the cam is located at the intersection when…” However, such a limitation creates confusion. Claim 1 recites “the cam comprising first and second tracks joining at an intersection via their ends”, such that the intersection is understood to be part of the cam and therefore it is unclear how a structure can be located “at” a constituent part thereof. It is unclear if Applicant intended Claim 5 to recite “the peg is located at the insertion” or if Applicant is attempting to define “the cam” as comprising only a part of the tracks/intersections, whereby the nature of the “when” conditional is unclear as the cam should ALWAYS be located at the intersection.
Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, 
Regarding Claims 1-6, the recited claims lack inclusion of the “urging means” which is understood to be essential to the originally disclosed invention. Such “means” were recited in the originally filed claims of the parent application (and corresponding priority documents) as well as the Abstract of the instant application (see also Par. 13, 17, 25). There is no indication that the “urging means” was ever considered optional to the invention and there are no indications of the consideration of embodiments wherein the “urging means” has been excluded. Within the context of the claims it is unclear how the operative action of the shield can be performed without the “urging means” and whether the presence of such “urging means” should be inferred from the functional language to ensure an operative device.
Regarding Claim 1-7, the recited claims lack inclusion of the “locking element” which is understood to be essential to the originally disclosed invention. Similar to above, there does not appear to be support for any configurations which omit the “locking element” (see Abstract, Par. 13, 16, 25) and the specification does not appear to provide for consideration as to how such an invention might function without a locking element. The original filing makes it clear that such a “locking element” forms, in part, the crux and essential character of Applicant’s invention, such that it is unclear how the operative action of the shield can be performed without the “locking elements” and whether the presence of such “locking elements” should be inferred from the functional language of the claim to ensure an operative device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,429,612 (“Berthier”).
Regarding Claim 1, Berthier discloses a needle protection assembly (Fig. 1) comprising:
A support (7) at least partially supporting a needle (see Fig. 1 and 2);
A needle shield (8) moveable relative to the support from a 
first position (not shown, e.g. when the peg 26 is located in 25 or 23 proximal to 27) to a second position (e.g. generally Fig. 1 – particularly when 26 is located in 29), wherein the needle shield extends further from the support in the second position as compared to the first position (i.e. in the second position the distal end of the shield extends past the distal end of the needle, but in the first position the shield will be retracted as compared to the second position – the extent of which is dependent on the location of the peg);  
	a peg (26) provided on one of the support and the needle shield (see Fig. 2);  and 
	a cam (22 – collectively 23, 24, 25 and also including the lateral section depending from the distal end of 23) provided on the other of the support and the 
	wherein the peg is located at a first position (e.g. 23 proximal to 27 or 25) in the first track when the needle shield is in the first position, and the peg is located at a second position in the second track (e.g. at 29) when the needle shield is in the second position, and wherein the second position is axially spaced with respect to the first position (see Fig. 2). 
 	Regarding Claim 2, Berthier discloses the first track and the second track each define a generally longitudinal profile (see at 24 and 23).
	Regarding Claim 3, Berthier discloses the first position of the needle shield is an “in use” position, and in the "in use" position an "in use" portion of the needle is exposed (Abstract) and the second position of the needle is an “after use” position in which the needle shield covers the needle (Abstract – Summary of Invention).
	Regarding Claim 4, Berthier discloses the needle shield is further moveable between a "before use" position and the "in use" position, wherein in the "before use" position a "before use" portion of the needle is exposed, the "in use" portion being greater than the "before use" portion (i.e. the “before use” position can be defined by the functional position of the user retracting the peg within groove 23 at a point wherein the distal tip is just exposed past the distal end of the shield, but prior to the “in use” position wherein the peg is received at the junction of 23/25 or within 25).
	Regarding Claim 5, Berthier discloses the cam is located at 

		Regarding Claim 6, Berthier discloses the cam further comprises an inclined surface (28) at the intersection of the first and second tracks, the inclined surface advancing the peg into the second track when the needle shield moves from the "in use" position to the "after use" position. 
		Regarding Claim 7, Berthier discloses urging means (i.e. spring 20) for biasing the needle shield from the first position to the second position. 
		Regarding Claim 8, Berthier discloses a locking element (29) separate from the needle shield (see Fig. 2) and disposed within the support (see Fig. 2), and wherein the urging means extends from a proximal end of the needle shield toward a proximal end of the locking element (see Fig. 1).
		Regarding Claim 9, Berthier discloses the urging means is a spring (20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2022